                  Case 20-10553-CSS         Doc 1129-4     Filed 01/04/21     Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
In Re:
                                                       Case No. 20-10553-CSS
         ART VAN FURNITURE, LLC,                       Chapter 7

                          Debtor.                      Related to Doc. No.:

                       ORDER GRANTING RELIEF FROM AUTOMATIC STAY
                            PURSUANT TO 11 U.S.C. SECTION 362(d)(1)
                     AS TO THE 2018 CADILLAC CT6 VIN 1G6KB5RS7JU157249


         Creditor, ACAR Leasing LTD dba GM Financial Leasing , having moved for an Order, pursuant

to 11 U.S.C. Section 362(d)(1), authorizing relief from automatic stay, or the granting of adequate

protection herein,

         UPON reading and filing the Notice of Motion and Motion for Relief from Automatic Stay,

pursuant to 11 U.S.C. Section 362(d)(1), dated January 4, 2021, together with the exhibits annexed thereto

and due proof of service thereof, and upon all pleadings and proceedings heretofore had herein, and no

opposition having been interposed, and due deliberation having been had thereon and good and sufficient

cause appearing

         NOW, ON MOTION of ACAR Leasing LTD dba GM Financial Leasing, by its counsel, Schnader

Harrison Segal & Lewis LLP, it is hereby

         ORDERED, that the automatic stay instituted upon the filing of the petition for an Order for relief

by the debtor, above-named, be, and the same hereby is, terminated in that it shall not apply to any action

by creditor, ACAR Leasing LTD dba GM Financial Leasing, to obtain possession and dispose of its

Vehicle; namely, one (1) 2018 Cadillac CT6 (V.I.N. 1G6KB5RS7JU157249 ); and it is further

         ORDERED, that Rule 4001 (a)(3) is deemed not applicable.



                                                      ____________________________________
                                                      Hon. Christopher S. Sontchi
                                                      United States Bankruptcy Judge
                                                      District of Delaware
